Name: Commission Regulation (EEC) No 2461/82 of 9 September 1982 abolishing the countervailing charge on apples originating in New Zealand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 9 . 82 Official Journal of the European Communities No L 262/35 COMMISSION REGULATION (EEC) No 2461 /82 of 9 September 1982 abolishing the countervailing charge on apples originating in New Zealand whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in New Zealand can be abolished, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738 /82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2317/82 of 24 August 1982 (3), as amended by Regulation (EEC) No 2389/82 (4), introduced a countervailing charge on apples originating in New Zealand ; Whereas for this product originating in New Zealand there were no prices for six consecutive working days ; Regulation (EEC) No 2317/82 is hereby repealed . Article 2 This Regulation shall enter into force on 10 September 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1982. For the Commission Poul DALSAGER Aietnber of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 190, 1 . 7 . 1982, p . 7 . ( }) OJ No L 249 , 25 . 8 . 1982, p . 9 . (4) OJ No L 255, 1 . 9 . 1982, p . 49 .